Citation Nr: 1122512	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether severance of service connection for respiratory dysfunction, diagnosed as reactive airway dysfunction, was proper.  


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from January to December 1979, with subsequent service in the New York Army National Guard.  She was called to State Active Duty (SAD) in September and October 2001.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO granted service connection and assigned an initial 10 percent rating for reactive airway dysfunction syndrome, effective November 15, 2004.  In August 2005, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned.  In a February 2006 rating decision, the RO proposed severance of service connection for respiratory dysfunction, diagnosed as reactive airway dysfunction.  A statement of the case (SOC) regarding the proposed severance of service connection was also issued in February 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.  In a November 2007 rating decision, the RO severed service connection for respiratory dysfunction, diagnosed as reactive airway dysfunction, effective February 1, 2008.

In March 2009, the Board remanded the claim on appeal, as well as a claim for an initial rating in excess of 10 percent for the respiratory dysfunction to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include clarification of representation; to schedule a hearing before a Veterans Law Judge at the RO (in accordance with the Veteran's request on her substantive appeal); and for issuance of a SOC for the matter of a higher rating for  respiratory dysfunction.  

On remand, the RO issued the requested SOC in April 2009; however, the Veteran did not perfect an appeal on the matter of an initial rating in excess of 10 percent for the respiratory dysfunction.  Hence, this matter is not currently before the Board.  38 C.F.R. §§ 20.202, 20.302 (2010).

Also, a December 2010 letter informed the Veteran that the requested Board hearing was scheduled for January 2011.  However, in correspondence received in January 2011, the Veteran cancelled her hearing request.

As regards the matter of representation, the Board notes that, in correspondence dated in May 2005, Disabled American Veterans (DAV) indicated that the Veteran had contacted their organization to request representation; however, no copy of a properly executed VA Form 21-22, appointing DAV, appears in the claims file.  Pursuant to the March 2009 remand instructions, the RO again contacted the Veteran in July 2009 and March 2011 and advised her that to designate a recognized organization as her representative, she must execute a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative; the March 2011 letter advised the Veteran that if she, or her appointed representative, did not contact VA within 30 days then it would be assumed that she wished to represent herself.  To date, the Veteran has not submitted a properly executed VA Form 21-22; therefore, the Veteran is presumed to be unrepresented.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate this claim on appeal have been accomplished.

2.  The July 2005 award of service connection for reactive airway dysfunction is shown to have been clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are met, the severance of service connection was proper. 38 U.S.C.A. §§ 5109A, 5112(b)(10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(d) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In this case, the Veteran's claim was received in November 2004.  In correspondence dated in December 2004, November 2006, September 2007 and January 2008 she was notified of the provisions of the VCAA as they pertain to the issue on appeal.  Clearly, from submissions by and on behalf of the Veteran, she is fully conversant with the legal requirements in this case.  Thus, the content of these letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has been made aware of the information and evidence necessary to substantiate her claim and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken and the appellant has not identified any additional evidence that could be obtained to substantiate the claim.  Therefore, the Board is satisfied that VA has assisted the Veteran in the development of her claim in accordance with applicable laws and regulations.  Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim, including the degree of disability and the effective date of an award.  Because this claim is being denied, any other notice requirements beyond those cited for service connection claims, are not applicable.  As indicated above, there has been substantial compliance with all pertinent VA law and regulations, and to move forward with this claim would not cause any prejudice to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection is "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d).  See also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

A review of the record shows that, in a July 2005 rating decision, the RO granted service connection for reactive airway dysfunction.  The RO based its decision, in part, on evidence submitted by the Veteran indicating that her respiratory disorder was incurred during her service at Ground Zero in September to October 2001.  The evidence consisted of the service treatment records, documenting a line of duty determination that established that the reactive airway dysfunction was incurred in the line of duty during the Veteran's service at Ground Zero from September 11, 2001 through October 15, 2001.  Based on this information, the RO granted service connection for the respiratory disorder.

However, in severing service connection, the RO noted that the Veteran's deployment by New York State National Guard was not considered to be active duty for VA purposes.  In a February 27, 2006 proposed rating action, the RO advised the Veteran of the intent to sever service connection for reactive airway dysfunction.  Thereafter, in a November 9, 2007 rating decision, the RO determined that the earlier grant of service connection was clearly and unmistakably erroneous; and service connection for reactive airway dysfunction, was severed effective February 1, 2008.

The United States Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether clear and unmistakable error (CUE) is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific and a rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same CUE standard that applies to a veteran's CUE challenge to a prior adverse determination under 3.105(a) is also applicable in the Government's severance determination under 3.105(d).  "Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof."  See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").  See also Graves, 6 Vet. App. at 170 (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels, 10 Vet. App. at 480; cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that "[i]f the Court were to conclude that... a service connection award can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, the VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Venturella, 10 Vet. App. at 342-43.

As noted above, the RO's decision to sever service connection for reactive airway dysfunction was based on its determination that the Veteran's service in the New York State National Guard at Ground Zero from September 11, 2001 through October 15, 2001 was not considered to be active duty for VA purposes.  The Board notes that National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Veteran's order records indicate that she was ordered into the active military service of the State of New York by the Governor of New York.  Thus, it is not debatable whether the Veteran had the requisite service to be eligible for Veterans benefits based on a period of duty as a member of a state National Guard.  The Board simply notes that to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States.  In this case, the Veteran was not; she was ordered into service by the governor.  

As such, the Board must conclude that the July 2005 award of service connection for reactive airway dysfunction did involve CUE, as the relevant statutory and regulatory provisions extant at that time were incorrectly applied.  Accordingly, the severance of service connection for reactive airway dysfunction, on the basis of CUE, was proper, and the appeal must be denied.  


ORDER

As the severance of service-connection for reactive airway dysfunction was proper, the claim on appeal is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


